Dawson, J.
(concurring specially): This action is brought under a statute, the avowed purpose of which is expressed in its title:
“An act making counties and townships liable for defects in bridges, culverts and highways in certain cases.” (Laws 1887, ch. 237, Gen. Stat. 1915, § 722.)
In the text of the statute it is similarly declared—
“Section 1. Any person who shall without contributing negligence on his part sustain damage by reason of any defective bridge, culvert, or highway, may recover such damage from the county or township wherein such defective bridge, culvert or highway is located, as hereinafter provided; that is to say, such recovery may be from the county when such damage was caused by a defective bridge constructed wholly or partially by such county, . . . and in other cases such recovery may be from the township, . . .”
It is my opinion that the words “culverts and highways” as first used in the text of the statute are merely omitted in repeating the declaration of the county’s liability through a careless elision and not through any intention that counties shall be relieved of liability for defective culverts or highways. Note that in the concluding language of the act, where the liability of townships is prescribed, all three of the words, “bridges, culverts and highways,” in haec verba are omitted, but without in the least destroying the avowed legislative intention as declared in the title and in the earlier part of the text.
It seems to me that the familiar and often invoked rule of statutory construction is pertinent here:
“It is familiar law that legislative enactments are not any more than any other documents to be defeated on account of errors, mistakes or omissions. Where one word or figure has been erroneously used for another or a word *179omitted, and the context affords the means of correction, the proper word or figure will be deemed substituted or supplied. This is only making the naked letter of the statute yield to its obvious intent. (Brook v. Blue Mound, 61 Kan. 184, 59 Pac. 273; Reese v. Hammond, 94 Kan. 459, 146 Pac. 997; Sutherland on Statutory Construction, §269.)” (Coney v. City of Topeka, 96 Kan. 46, 49, 146 Pac. 689.)
(Tatlow v. Bacon, 101 Kan. 26, 31, 165 Pac. 835; The State, ex rel., v. City of Hutchinson, 106 Kan. 532, 534, 188 Pac. 433.)
Certainly if the county liability is limited to recovery of damages sustained by defective county bridges, the text of the statute, “such recovery,” etc., would compel a similar limitation on the liability of the township to defective township bridges. This would grossly distort the declared legislative intention.
The construction I suggest has one virtue — that of making the naked letter of the statute yield to the declared purpose of the legislature in enacting it. Thus construed, the county is liable where with adequate notice it has neglected its duty touching county bridges, culverts and highways; and the township is liable for its similar neglect of duty touching township bridges, culverts and highways.
Johnston, C. J., and Porter, J., join in this special concurrence.